UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1885


YAMASSEE INDIAN TRIBE,

                Plaintiff – Appellant,

          v.

ALLENDALE COUNTY GOVERNMENT; MR. WALTER H. SANDERS, JR.;
HARVEY E. ROUSE, Tax Assessor; JOE MOLE, III; MS. THESSA
SMITH; CALVIN BRANTLEY; ELOUISE BRANTLEY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, Chief District
Judge. (1:13-cv-01577-TLW)


Submitted:   January 21, 2015             Decided:   January 28, 2015


Before KING, GREGORY, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Yamassee Indian Tribe, Appellant Pro Se.       Norma Anne Turner
Jett, NESS & JETT, LLC, Bamberg, South Carolina; Angus Macauly
Lawton, Erica Bedenbaugh McElreath, Jared Cyle Williams, LAWTON
LAW OFFICE, LLC, Mount Pleasant, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Yamassee     Indian   Tribe   appeals   the    district     court’s

order accepting the recommendation of the magistrate judge and

dismssing its civil action without prejudice.              We have reviewed

the record and find no reversible error.               Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal for

the reasons stated by the district court.          Yamassee Indian Tribe

v. Allendale Cnty. Gov’t, No. 1:13-cv-01577-TLW (D.S.C. Aug. 15

& 18, 2014).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not    aid   the   decisional

process.

                                                                     DISMISSED




                                     2